DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.       The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
3.       The information disclosure statement (IDS) submitted on 04/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided Anurag et al. “SARAN ANURAG ET AL: "Robust visual analysis for planogram compliance problem", 2015 14TH IAPR INTERNATIONAL CONFERENCE ON MACHINE VISION APPLICATIONS (MVA), IEEE, 18 May 2015, Glaser et al. (US 2017/0323376)), and Garcia et al. (US 2018/0121721) which were cited in the International Search Report issued on 03/17/2022 in counterpart PCT/US21/71378.

Drawings
4.       The drawing(s) filed on 09/11/2020 are accepted by the Examiner.

Status of Claims
5.       Claims 1-20 are pending in this application.  

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	Claims 1, 3-6, 11, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katircioglu et al. (US 2015/0262116).

Regarding Claim 1:
Katircioglu discloses a method for real-time tracking of an amount of available space of a physical location (“A system, method and computer program product for maintaining shelf inventory data on a shelf”; Abstract), the method comprising: 
parsing regions of a video frame to determine a region of interest representation (e.g. ‘one specific product’) corresponding to the physical location (‘segmentation/partitioning a digital image into patches so that each image patch only contains one specific product’ [0023]; Fig. 1A ‘mounted cameras in a store continuously captures images/video of items on a shelf’ [0022]); 
determining an enhanced region of interest representation based at least in part on the region of interest representation (Fig. 5 flowchart: “At segmenting step 504, a computer processor segments the shelf image 202 into a first inventory image 204. The first inventory image 204 is segmented based on product type, such that the first inventory image includes items of a single product type.” [0033]) and an image enhancement pipeline (e.g. “The computer processor may utilize different techniques to differentiate different product types, including but not limited to edge detection, color histogram data, illumination histogram data, and text detection.” [0033]); 
determining, based on the enhanced region of interest representation (Fig. 2 ‘edge detection is applied to shelf image 202 in order to partition the shelf image 202 into a plurality of inventory images 204’), edge information of one or more objects (“Image segmentation is used to locate objects and boundaries in images. In this embodiment, the shelf image 202 first goes through an edge detection process which produces an edge image. One skilled in the art would recognize the various methods for performing edge detection, such as phase congruency-based edge detection, thresholding and linking, differential edge detection, and edge detection using Sobel or Laplacian operator” [0024]); 
comparing a reference representation of the physical location to the edge information (e.g. Fig. 3A “The shelf image 202 is segmented into an inventory image 204 and the inventory product 206 is recognized by matching image 204 with product images stored in the store's product inventory database.” [0025]); and 
determining, based on the comparing (Fig. 5 flowchart “At matching step 506, the processor searches the historical images 404 in a pre-populated image-count correlation database 402 for a historical image that matches the first inventory image 204. The processor identifies the matching historical image 406. In some embodiments, inventory image matching is accomplished utilizing color histogram data. After matching step 506 is completed, the method continues to updating step 508.” [0034]), the amount of available space of the physical location (Fig. 5 “At updating step 508, the shelf inventory data is updated based on the inventory count associated with the matched historical image 406. After updating step 508 is completed, the method continues to updating step 510.  At updating step 510, the image-count correlation database 402 is updated to store the first inventory image 204 along with its current inventory data, as one of the historical images 404. After updating step 510 is completed, the method is complete. In one embodiment, the system is configured to set an out-of-stock flag when the product shelf inventory count is less than a predetermined number.” [0035-0036]; {Interpretation: wherein the ‘updating the inventory data based on the inventory count’ reads on the claimed ‘determining…amount of available space of the physical location’}).

Regarding Claim 3:
Katircioglu further discloses the method of claim 1, further comprising: 
determining a change in a number of items stored in the physical location based on the amount of available space (Katircioglu: Fig. 9 “FIG. 9 is a diagram depicting an example of identifying out-of-stock products based on shelf image processing, according to one embodiment of the present invention. FIG. 9 depicts the shelf image 202 segmented into several image grids, indicated by the division lines. In this embodiment, an illumination histogram 902 is calculated for each image grid. As depicted in the figure, the illumination histogram of the center grid is different from the rest in the sense that all pixels in this grid have very low intensity. This is due to the fact that this center grid does not contain any product, in another word, the product of that center grid is out-of-stock.” [0040]); and 
generating an alert notification based on the change and an attribute of at least one of the items (e.g. Katircioglu: “In one embodiment, the image-count correlation database 402 includes a stock inventory count for each product type in a store. When the stock inventory count is less than a predetermined number, the system sets a store-out-of-stock flag.” [0044]).

Regarding Claim 4:
Katircioglu further discloses the method of claim 1, further comprising: 
determining a number of items stored in the physical location based on the amount of available space (Katircioglu: Fig. 9 “FIG. 9 is a diagram depicting an example of identifying out-of-stock products based on shelf image processing, according to one embodiment of the present invention. FIG. 9 depicts the shelf image 202 segmented into several image grids, indicated by the division lines. In this embodiment, an illumination histogram 902 is calculated for each image grid. As depicted in the figure, the illumination histogram of the center grid is different from the rest in the sense that all pixels in this grid have very low intensity. This is due to the fact that this center grid does not contain any product, in another word, the product of that center grid is out-of-stock.” [0040]); 
determining the number of items is below a threshold (Katircioglu: “In one embodiment, the image-count correlation database 402 includes a stock inventory count for each product type in a store. When the stock inventory count is less than a predetermined number, the system sets a store-out-of-stock flag.” [0044]); and 
generating an alert notification based on the number of items being below the threshold (Katircioglu: “In one embodiment, the image-count correlation database 402 includes a stock inventory count for each product type in a store. When the stock inventory count is less than a predetermined number, the system sets a store-out-of-stock flag.” [0044]).

Regarding Claim 5:
Katircioglu further discloses the method of claim 1, wherein determining the enhanced region of interest representation comprises at least one of: 
applying a light correction method to the region of interest representation; 
applying a shadow effect filter to the region of interest representation; or 
applying a histogram equalization to the region of interest representation (Katircioglu: Fig. 9 “FIG. 9 is a diagram depicting an example of identifying out-of-stock products based on shelf image processing, according to one embodiment of the present invention. FIG. 9 depicts the shelf image 202 segmented into several image grids, indicated by the division lines. In this embodiment, an illumination histogram 902 is calculated for each image grid. As depicted in the figure, the illumination histogram of the center grid is different from the rest in the sense that all pixels in this grid have very low intensity. This is due to the fact that this center grid does not contain any product, in another word, the product of that center grid is out-of-stock.” [0040]).

Regarding Claim 6:
Katircioglu further discloses the method of claim 1, further comprising determining that the region of interest representation is of a rectangular shape, and wherein determining the enhanced region of interest representation comprises determining the enhanced region of interest in response to determining that the region of interest representation is of the rectangular shape (Katircioglu: “At segmenting step 504, a computer processor segments the shelf image 202 into a first inventory image 204. The first inventory image 204 is segmented based on product type, such that the first inventory image includes items of a single product type. The computer processor may utilize different techniques to differentiate different product types, including but not limited to edge detection, color histogram data, illumination histogram data, and text detection.” [0033]).

Regarding Claim 11:
Katircioglu discloses a system comprising: 
a video capture device configured to capture a video frame of a physical location (Fig. 1A ‘mounted cameras in a store continuously captures images/video of items on a shelf’ [0022]); 
a shelf monitoring device comprising (“A system, method and computer program product for maintaining shelf inventory data on a shelf”; Abstract): 
a memory (e.g. ‘computer readable storage medium’ with ‘computer readable instructions’ [0048-0051]); and 
at least one processor coupled to the memory and configured to (“The system includes a computer processor configured to segment the shelf image into at least a first inventory image.” [0004]): 
receive the video frame from the video capture device (e.g. Fig. 5 Flowchart step 502 ‘capture shelf image’; “After capturing step 502 is completed, the method continues to segmenting step 504.” [0032]); 
parse regions of a video frame to determine a region of interest representation corresponding to the physical location (‘segmentation/partitioning a digital image into patches so that each image patch only contains one specific product’ [0023]; Fig. 1A ‘mounted cameras in a store continuously captures images/video of items on a shelf’ [0022]); 
determine an enhanced region of interest representation based at least in part on the region of interest representation (Fig. 5 flowchart: “At segmenting step 504, a computer processor segments the shelf image 202 into a first inventory image 204. The first inventory image 204 is segmented based on product type, such that the first inventory image includes items of a single product type.” [0033]) and an image enhancement pipeline (e.g. “The computer processor may utilize different techniques to differentiate different product types, including but not limited to edge detection, color histogram data, illumination histogram data, and text detection.” [0033]); 
determine, based on the enhanced region of interest representation (Fig. 2 ‘edge detection is applied to shelf image 202 in order to partition the shelf image 202 into a plurality of inventory images 204’), edge information of one or more objects (“Image segmentation is used to locate objects and boundaries in images. In this embodiment, the shelf image 202 first goes through an edge detection process which produces an edge image. One skilled in the art would recognize the various methods for performing edge detection, such as phase congruency-based edge detection, thresholding and linking, differential edge detection, and edge detection using Sobel or Laplacian operator” [0024]); 
determine difference information based on comparing a reference representation of the physical location to the edge information (e.g. Fig. 3A “The shelf image 202 is segmented into an inventory image 204 and the inventory product 206 is recognized by matching image 204 with product images stored in the store's product inventory database.” [0025]); and 
determine, based on the difference information (Fig. 5 flowchart “At matching step 506, the processor searches the historical images 404 in a pre-populated image-count correlation database 402 for a historical image that matches the first inventory image 204. The processor identifies the matching historical image 406. In some embodiments, inventory image matching is accomplished utilizing color histogram data. After matching step 506 is completed, the method continues to updating step 508.” [0034]), an amount of available space for the physical location (Fig. 5 “At updating step 508, the shelf inventory data is updated based on the inventory count associated with the matched historical image 406. After updating step 508 is completed, the method continues to updating step 510.  At updating step 510, the image-count correlation database 402 is updated to store the first inventory image 204 along with its current inventory data, as one of the historical images 404. After updating step 510 is completed, the method is complete. In one embodiment, the system is configured to set an out-of-stock flag when the product shelf inventory count is less than a predetermined number.” [0035-0036]; {Interpretation: wherein the ‘updating the inventory data based on the inventory count’ reads on the claimed ‘determining…amount of available space of the physical location’}).

Regarding Claim 16:
Katircioglu discloses a non-transitory computer-readable device having instructions thereon that (e.g. ‘computer readable storage medium’ with ‘computer readable instructions’ [0048-0051]), when executed by at least one computing device (“The system includes a computer processor configured to segment the shelf image into at least a first inventory image.” [0004]), causes the at least one computing device to perform operations comprising: 
parsing regions of a video frame to determine a region of interest representation (e.g. ‘one specific product’) corresponding to a physical location (‘segmentation/partitioning a digital image into patches so that each image patch only contains one specific product’ [0023]; Fig. 1A ‘mounted cameras in a store continuously captures images/video of items on a shelf’ [0022]); 
determining an enhanced region of interest representation based at least in part on the region of interest representation (Fig. 5 flowchart: “At segmenting step 504, a computer processor segments the shelf image 202 into a first inventory image 204. The first inventory image 204 is segmented based on product type, such that the first inventory image includes items of a single product type.” [0033]) and an image enhancement pipeline (e.g. “The computer processor may utilize different techniques to differentiate different product types, including but not limited to edge detection, color histogram data, illumination histogram data, and text detection.” [0033]); 
determining, based on the enhanced region of interest representation (Fig. 2 ‘edge detection is applied to shelf image 202 in order to partition the shelf image 202 into a plurality of inventory images 204’), edge information of one or more objects (“Image segmentation is used to locate objects and boundaries in images. In this embodiment, the shelf image 202 first goes through an edge detection process which produces an edge image. One skilled in the art would recognize the various methods for performing edge detection, such as phase congruency-based edge detection, thresholding and linking, differential edge detection, and edge detection using Sobel or Laplacian operator” [0024]); 
comparing a reference representation of the physical location to the edge information (e.g. Fig. 3A “The shelf image 202 is segmented into an inventory image 204 and the inventory product 206 is recognized by matching image 204 with product images stored in the store's product inventory database.” [0025]); and 
determining, based on the comparing (Fig. 5 flowchart “At matching step 506, the processor searches the historical images 404 in a pre-populated image-count correlation database 402 for a historical image that matches the first inventory image 204. The processor identifies the matching historical image 406. In some embodiments, inventory image matching is accomplished utilizing color histogram data. After matching step 506 is completed, the method continues to updating step 508.” [0034]), the amount of available space of the physical location (Fig. 5 “At updating step 508, the shelf inventory data is updated based on the inventory count associated with the matched historical image 406. After updating step 508 is completed, the method continues to updating step 510.  At updating step 510, the image-count correlation database 402 is updated to store the first inventory image 204 along with its current inventory data, as one of the historical images 404. After updating step 510 is completed, the method is complete. In one embodiment, the system is configured to set an out-of-stock flag when the product shelf inventory count is less than a predetermined number.” [0035-0036]; {Interpretation: wherein the ‘updating the inventory data based on the inventory count’ reads on the claimed ‘determining…amount of available space of the physical location’}).

Regarding Claim 18:
Katircioglu further discloses the non-transitory computer-readable device of claim 16, wherein determining the enhanced region of interest representation comprises at least one of: 
applying a light correction method to the region of interest representation; 
applying a shadow effect filter to the region of interest representation; or 
applying a histogram equalization to the region of interest representation (Katircioglu: Fig. 9 “FIG. 9 is a diagram depicting an example of identifying out-of-stock products based on shelf image processing, according to one embodiment of the present invention. FIG. 9 depicts the shelf image 202 segmented into several image grids, indicated by the division lines. In this embodiment, an illumination histogram 902 is calculated for each image grid. As depicted in the figure, the illumination histogram of the center grid is different from the rest in the sense that all pixels in this grid have very low intensity. This is due to the fact that this center grid does not contain any product, in another word, the product of that center grid is out-of-stock.” [0040]).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 2, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Katircioglu (US 2015/0262116) in view of Ren et al. (US 9,996,818).

Regarding Claim 2:
Katircioglu further discloses the method of claim 1, further comprising: 
determining a number of items stored in the physical location based on the amount of available space (Katircioglu:Fig. 4 “Once a matching historical image 406 is identified, the shelf inventory data 408 of the product in the inventory image 204 is updated with the number that is associated with the matched image 406. In this example, the first inventory image 204 matches a historical image associated with an inventory count of nine. As such, the shelf inventory data 408 is updated to indicate there are nine items of the particular product type on the shelf. In this embodiment, the shelf inventory data 408 is stored in an inventory database 410 which stores the current product shelf inventory count, the product type, its barcode, and a product image for each product type on the shelf.” [0029]).

Katircioglu does not expressly disclose displaying the number of items within a graphical user interface.
Ren discloses displaying the number of items within a graphical user interface (Ren: “a user located in the materials handling facility 200 may possess a portable device 205 and obtain information about items located within the materials handling facility 200, receive confirmation that the inventory management system 150 has correctly identified items that are picked and/or placed by the user, receive requests for confirmation 209 regarding one or more event aspects, etc. Generally, the portable device 205 has at least a wireless module to facilitate communication with the inventory management system 150 and a display (e.g., a touch based display) to facilitate visible presentation to and interaction with the user.” Col. 6, lines 46-60).
Katircioglu in view of Ren are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of inventory management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose displaying the number of items within a graphical user interface.  The suggestion/motivation for doing so is to track inventory items at their location as disclosed by Ren in the background of invention.  Therefore, it would have been obvious to combine Katircioglu with Ren to obtain the invention as specified in claim 2.

Regarding Claim 12:
Katircioglu further discloses the system of claim 11, wherein at least one processor is configured to: 
determine a number of items stored in the physical location based on the amount of available space (Katircioglu: Fig. 9 “FIG. 9 is a diagram depicting an example of identifying out-of-stock products based on shelf image processing, according to one embodiment of the present invention. FIG. 9 depicts the shelf image 202 segmented into several image grids, indicated by the division lines. In this embodiment, an illumination histogram 902 is calculated for each image grid. As depicted in the figure, the illumination histogram of the center grid is different from the rest in the sense that all pixels in this grid have very low intensity. This is due to the fact that this center grid does not contain any product, in another word, the product of that center grid is out-of-stock.” [0040])
Katircioglu does not expressly disclose displaying the number of items within a graphical user interface.
Ren discloses displaying the number of items within a graphical user interface (Ren: “a user located in the materials handling facility 200 may possess a portable device 205 and obtain information about items located within the materials handling facility 200, receive confirmation that the inventory management system 150 has correctly identified items that are picked and/or placed by the user, receive requests for confirmation 209 regarding one or more event aspects, etc. Generally, the portable device 205 has at least a wireless module to facilitate communication with the inventory management system 150 and a display (e.g., a touch based display) to facilitate visible presentation to and interaction with the user.” Col. 6, lines 46-60).
Katircioglu in view of Ren are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of inventory management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose displaying the number of items within a graphical user interface.  The suggestion/motivation for doing so is to track inventory items at their location as disclosed by Ren in the background of invention.  Therefore, it would have been obvious to combine Katircioglu with Ren to obtain the invention as specified in claim 12.

Regarding Claim 17:
Katircioglu further discloses the non-transitory computer-readable device of claim 16, the operations further comprising: 
determining a number of items stored in the physical location based on the amount of available space (Katircioglu:Fig. 4 “Once a matching historical image 406 is identified, the shelf inventory data 408 of the product in the inventory image 204 is updated with the number that is associated with the matched image 406. In this example, the first inventory image 204 matches a historical image associated with an inventory count of nine. As such, the shelf inventory data 408 is updated to indicate there are nine items of the particular product type on the shelf. In this embodiment, the shelf inventory data 408 is stored in an inventory database 410 which stores the current product shelf inventory count, the product type, its barcode, and a product image for each product type on the shelf.” [0029]).

Katircioglu does not expressly disclose displaying the number of items within a graphical user interface.
Ren discloses displaying the number of items within a graphical user interface (Ren: “a user located in the materials handling facility 200 may possess a portable device 205 and obtain information about items located within the materials handling facility 200, receive confirmation that the inventory management system 150 has correctly identified items that are picked and/or placed by the user, receive requests for confirmation 209 regarding one or more event aspects, etc. Generally, the portable device 205 has at least a wireless module to facilitate communication with the inventory management system 150 and a display (e.g., a touch based display) to facilitate visible presentation to and interaction with the user.” Col. 6, lines 46-60).
Katircioglu in view of Ren are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of inventory management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose displaying the number of items within a graphical user interface.  The suggestion/motivation for doing so is to track inventory items at their location as disclosed by Ren in the background of invention.  Therefore, it would have been obvious to combine Katircioglu with Ren to obtain the invention as specified in claim 17.

Allowable Subject Matter
15.	Claims 7-10, 13-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16.	The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 7:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the method of claim 1, further comprising: determining that the region of interest representation is not of a rectangular shape; and applying one or more transformations to the region of interest representation.

Regarding Claim 8:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the method of claim 1, further comprising determining that the physical location is unobstructed in the region of interest representation, and wherein applying the image enhancement pipeline comprises determining the enhanced region of interest in response to determining that the physical location is unobstructed.

Regarding Claim 9:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the method of claim 1, wherein the video frame is a first video frame, and the region of interest representation is a first region of interest representation, and further comprising: determining that the physical location is obstructed in the region of interest representation; parsing a second video frame to determine a second region of interest representation; determining a fragment from the second region of interest representation, the fragment including an unobstructed portion of the physical location; generating a composite representation based on the fragment and the first region of interest representation; and determining that the physical location is unobstructed in the composite representation, wherein determining the enhanced region of interest comprises applying the image enhancement pipeline to the composite representation.

Regarding Claim 10:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the method of claim 1, wherein the edge information is current edge information further comprising: determining enrollment information associated with the physical location, the enrollment information including at least one of definition of a region of interest, total capacity information, a storage orientation, or a current number of items in the physical location; and determining the reference representation based on the enrollment information.

Regarding Claim 13:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the system of claim 11, wherein at least one processor is configured to: determine that the region of interest representation is not of a rectangular shape; and apply one or more transformations to the region of interest representation.

Regarding Claim 14:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the system of claim 11, wherein determining the enhanced region of interest representation comprises at least one of: apply a light correction method to the region of interest representation; apply a shadow effect filter to the region of interest representation; or apply a histogram equalization to the region of interest representation.

Regarding Claim 15:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the system of claim 11, wherein at least one processor is configured to: determine that the physical location is unobstructed in the region of interest representation, and wherein applying the image enhancement pipeline comprises determining the enhanced region of interest in response to determining that the physical location is unobstructed.

Regarding Claim 19:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the non-transitory computer-readable device of claim 16, wherein the video frame is a first video frame, and the region of interest representation is a first region of interest representation, and further comprising: determining that the physical location is obstructed in the region of interest representation; parsing a second video frame to determine a second region of interest representation; determining a fragment from the second region of interest representation, the fragment including an unobstructed portion of the physical location; generating a composite representation based on the fragment and the first region of interest representation; and determining that the physical location is unobstructed in the composite representation, wherein determining the enhanced region of interest comprises applying the image enhancement pipeline to the composite representation.

Regarding Claim 20:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the non-transitory computer-readable device of claim 16, the operations further comprising: determining enrollment information associated with the physical location, the enrollment information including at least one of initial edge information, total capacity information, a storage orientation, or a current number of items in the physical location; and determining the reference representation based on the enrollment information.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
Mirza et al. (US 2021/0125409) discloses a system and method for presenting a virtual store shelf that emulates a physical store shelf.

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677